           Case: 3:17-cv-00336-slc Document #: 159 Filed: 02/23/21 Page 1 of 3


WISCONSIN WESTERN DISTRICT COURT-~~-AND NOW APPEAL TO 7TH CIRCUIT COURT

PLAINTIFF: TERRANCE PRUDE
-vs-                                                    CASE N0.17-CV-336
DEFENDANTS: ANTHONY MELI, GARY BOUGHTON,
            RANDY MUELLER, AND CAPTAIN WESTRA.


                             NOTICE OF APPEAL
           NOTICE of appeal is hereby given that plaintiff, Terrance
Prude, appeal to the U.S. Court of Appeals for the 7th Circuit from
the final~judgments of the orders issued in this case at Dockets #41,
54, 92, 103, 128, 131-132, 151(dated 2/9/2021).


                         MERIT BASED CLAIMS ON APPEAL
Did the district court magistrate judge commit error when it did all
the following: (1) Ruled Prude had no due process right to call any
witnesses or know the evidence before nor at the hearing?; (2) Ruled
Prude had notright to access the court through hired counsel af his
choice?; (3) Ruled Prude did not suffer harm when Meli withheld the
exculpatory Robert Meyeroff letter?; (4) Ruled Meli was not a bias
decision-maker?;   <s)   Ruled Prude had no right to a written decision?;
(6) Ruled Prude could not proceed against Randy Mueller for withholding
Prude's witnesi (Joeval Jones and Brent Nistler) testimony from Prude?;
(7) Ruled Prude could not proceed against Westra on a bias decision-
~aker claim?; (8) Ruled Prude could not proceed against Meli on a abuse
of power claim for denying Prude from submitting evidence against the
charges he authored?; (9) Ruled the hearing officer Westra relied on
Prude's exculpatory witnesses testimony on 2/2/2017?; (10) Excluded
Ms. Kamphtliis's testimony/statements?; (11) Allowed Meli to submit


                                1 of 3
          Case: 3:17-cv-00336-slc Document #: 159 Filed: 02/23/21 Page 2 of 3




evidence to trump his judicial admissions in violation of Murray v.
United States, 73 F.3d 1448, 1455(7th Cir. 1996)?; (12) Granted
defendants qualified immunity on all claims?; (13) Excluded Prude's
testimony regarding Westra's remarks to Prude?; (14) Ruled Westefer
v. Neal, 682 F.3d 679(7th Cir. 2012) standards apply           to Prude's case?;
(15) Failed to grant judgement in Prude's favor and/or order a trial
on the material disputes?; (16) Ruled Prude failed to exhaust his
administrative remedies on his 1st Amendment mail interference claim?;
(17) Ruled Prude had no straight forward 1st Amendment Free speech
claim based on a violation of the attorney-client privilege?; (18)
Denied Prude motion to amend judgment and/or relief from judgment
under rule 59 and 60?
ANSWER: YES


                          ADDITIONAL QUESTIONS
(A) Should the 7th Circuit Court of Appeals widen the parameters of
what constitute a "bias decision-maker" to include a prison staff who:
(i) acts as the defacto hearing officer where he/she designs the
disci~linary penalty and allows the actual hearing officer to impose
it? (ii) denies the prisoner from submitting evidence against the very
disciplinary report he/she authored? Under both these circumstances the
"bias decision-maker" is the disciplinary report writer.
ANSWER: YES

                                 2 of 3
          Case: 3:17-cv-00336-slc Document #: 159 Filed: 02/23/21 Page 3 of 3




                       APPOINTMENT OF COUNSEL REQUEST
               Due to the difficulty*of this case, the liberty and
property at stake, the errors committed by the trial court magistrate
judges rulings, and the fact that this appeal will either clarify and/
or extend the law, and the fact that with an attorney the outcome of
this case would have been successful, should the Court Of Appeals for
the 7th Circuit appoint counsel to represent Prude on the issues to be
raised iri the 7th Circuit Court Of Appeals?
ANSWER: YES




              Terrance Prude#335878
              Green Bay Corr. Inst.
              P.O. BOX 19033
              Green Bay, Wisconsin 54307


              Date: 2/12/2021


*Greeno v. Daley, 414 F.3d 645, 658, 2005 U.S. App. Lexis 13125,
                  at 32 (7th Cir. 2005)




                                   3 of 3
